Rao, Judge:
The instant appeal for reappraisement has been submitted for decision upon the following stipulation:
It is stipulated by the undersigned, subject to the approval of the Court:
1. That at the time of exportation of the hardboard involved in this appeal such or similar hardboard was freely offered for sale and sold for exportation to the United States pursuant to Sec. 402(d) of the Tariff Act of 1930 as amended by the Customs Administrative Act of 1938 at the appraised value, and that no *616higher foreign value existed for said merchandise as defined in Sec. 402(c) of said Act.
2. That at the time of exportation of said merchandise the purchase price as defined in Sec. 203 of the Antidumping Act of 1921 as amended was $43.54 per 1000 square feet and that the foreign market value as defined in Sec. 205 of the Antidumping Act of 1921 as amended was $43.49 per 1000 square feet and that no special dumping duty under Sec. 201 of said Antidumping Act of 1921 as amended is appliable to the involved merchandise.
3. That this appeal is submitted for decision upon the foregoing stipulation.
Upon the agreed facts, I find export value, as defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise covered bj this appeal for reappraisement and that such value is the appraised value. I find further that, at the time of exportation of said merchandise, the purchase price, as defined in section 203 of the Antidumping Act of 1921, as amended, was $43.54 per 1,000 square feet and that the foreign market value, as defined in section 205 of said Antidumping Act, as amended, was $43.49 per 1,000 square feet.
Judgment will be entered accordingly.